In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00307-CV
     ___________________________

     IN RE JEFFREY MANN, Relator




             Original Proceeding
431st District Court of Denton County, Texas
       Trial Court No. 15-09620-393
                     and
462nd District Court of Denton County, Texas
        Trial Court No. 20-3822-462


   Before Bassel, Birdwell, and Walker, JJ.
    Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: October 21, 2021




                                         2